     Case 0:17-cv-60533-JEM Document 270 Entered on FLSD Docket 09/19/2019 Page 1 of 1



                                                                                   FILED BY
                                      UNITED STATES DISTRICT COURT                                                 C.
                                                                                                                   ,

                                      SOU THERN D ISTR ICT OF FLOR IDA
                                                                                          SEF 19 201S
                                    CASE NO . 17-cv-60533-JEM                              ANGELA E. NOBLE
                                                                                         CLERK
                                                                                                U.s. DlST.('
                                                                                        S.(7.OFFI           ,17
Rodney ScottPatterson                                                                            ..A.-FT, L
                                                                                                          AUD


                                      Plaintiff ls),


Am erican Airlines
                                      Defendant ts).
                                                   /
                                           RELEASE OF EXH IB IT S

                The undersigned hereby acknowledges receipt                       exhibit ls)
           listed below for the following reason ls):
                          Guns, jewelry, currencyr drugs, explosives
                          Item Nos.

                          Oversize records (larger than 101'
                          Item Nos.
                          Stored by Records Section in :             Miam:        eTL       wpB

                      V   Other (Explain): Defendant'sOriginalExhibitsReD.E.244



                     Attachments                  Signature :

                     (Exhibitlist,OrderofCourt) PrintName: v
                                                           e-
                                                            !
                                                            --
                                                             esuq Uciïtr
                                                  Agency or Firm: t
                                                                  'she.r d ht 'iïké;
                                                  Address:L(f& F ,Las O ?4ç 8 lvl
            Exhit'.
                  ts elea
                        zs
                         -ae.dab
                               X                                swl-
                                                                   bc+tr fl-
                                                                           wbqoae.& f
                                                                                    e,f (
                                                                                                                  e 3 3o t
                     (Deputy erk)                 zezephone: qjq -szs -uqoo
                                                  oate:          /       V
            ORIGINAL - Court File
            cc: Records Section
                Courtroom Deputy
                Counsel of Record
